 KELLEY & JAMISON,INC.4633.Respondents, individually and collectively, have not violated Section 8(a)(3)or (1) of theAct asalleged in thecomplaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.Kelley&Jamison,Inc.andMemphis Newspaper PrintingPressmen's Union,Local No. 24, Petitioner.Case No. 26-RC-2192.August 25, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition filed under Section 9 (c) of the National Labor Rela-tions Act, a hearing was held before Hearing Officer Roger B. Holmes.The Hearing Officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in the case,' the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The Petitioner and the Intervenor 2 are labor organizations withinthe meaning of the Act and claim to represent certain employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'4.The Petitioner seeks an election among the Employer's pressmenand a cameraman-platemaker, referred to in its petition as "all litho-graphic production employees."For many years, in separate bargaining units, the Petitioner hasrepresented the pressmen and the Intervenor has represented the com-positors.Ina recent proceeding pursuant to Section 10(k) of the Act,in Case No. 26-CD-15, involving the same parties, the Board issued itsDecision and Determination of Dispute,4 in which the Petitioner and1 The parties stipulated that the transcript of testimony and exhibits in Case No.26-CD-15 be made a part of the record herein2Memphis Typographical Union, Local No. 11, was permitted to intervene on the basisof its contractual interest.' In view of our disposition in this case,we deem it unnecessary to pass upon the con-tention that the Intervenor's contract constitutes a bar to this proceeding.We also rejectas lacking in merit the contention that Petitioner is disqualified from doing business fornot filing under State law.4146 NLRB 1614.148 NLRB No. 58. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Intervenor were competing to have the disputed work of thecameraman-platemaker, who is engaged in offset preparation work, as-signed to their respective members. In awarding the disputed work,the Board found that it was properly assigned to employees in theexisting unit of the Employer's compositors, currently represented bythe Intervenor.Accordingly, the employee performing that workwas properly within the Intervenor's unit at that time.The partiesagree that since the previous hearing there has been no substantialchange in the Employer's operations or the duties of the cameraman-platemaker.The record further shows that since the aforesaid De-cision the cameraman-platemaker has been covered by the existingcontract between the Employer and the Intervenor.In these circum-stances, we shall exclude the cameraman-platemaker from the unitsought by the Petitioner.We find that all pressmen at the Employer's Memphis, Tennessee,operation,excluding the cameraman-platemaker and all other em-ployees, office clerical employees, guards, professional employees, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]Canton Cotton MillsandTextileWorkers Union of America,AFL-CIO-CLC.Case No. 10-CA-5443. August 26, 1964DECISION AND ORDEROn April 21, 1964, Trial Examiner Lloyd Buchanan issued his De-cision in the above-entitled proceeding, finding that the Respondenthad not engaged in any unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as set forth in the at-tached Decision.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting brief, and the Respondent filed an an-swering brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The148 NLRB No. 56.